DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2. Claim [1] is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim [1]  of U.S. Patent No. 11,139,330 Although the claims at issue are not identical, they are not patentably distinct from each other because  claim [1 ]of the current application is an obvious variant and encompassed by claim [1] of  US. PAT. NO. 11,139,330.

                   3.   Below is the table showing the conflicting claims

US. 17/461697
US. PAT. NO. 11,139,330
Claim 1,  A photoelectric conversion apparatus including a pixel region having a plurality of photoelectric conversion elements, the photoelectric conversion apparatus comprising: a semiconductor layer having a first surface and a second surface, the plurality of photoelectric conversion elements being disposed between the first surface and the second surface, wherein, in the pixel region, the semiconductor layer includes a first impurity region of a first conductivity type and a second impurity region of a second conductivity type, the first impurity region is a source region or a drain region of a MOS transistor, wherein, in the pixel region, a conductive member is arranged on the first surface, the conductive member forming a contact with the second impurity region, and wherein, in the pixel region, the semiconductor layer is provided with a groove, the groove continuing to the second surface.

Claim 1,  A photoelectric conversion apparatus including a pixel region having a plurality of photoelectric conversion elements, the photoelectric conversion apparatus comprising: a semiconductor layer having a first surface and a second surface, the plurality of photoelectric conversion elements being disposed between the first surface and the second surface, wherein, in the pixel region, the semiconductor layer includes a first impurity region of a first conductivity type and a second impurity region of a second conductivity type, the first impurity region is a source region or a drain region of a MOS transistor, wherein, in the pixel region, a conductive member is arranged on the first surface, the conductive member forming a contact with the second impurity region, and configured to supply voltage to the second impurity region, wherein, in the pixel region, the semiconductor layer is provided with a groove, the groove continuing to the second surface, and wherein a part of the groove overlaps the contact in a direction perpendicular to the first surface.



4. Claim(s) [1] is/are rejected under 35 U.S.C. 102 (al) as being anticipated by Lee (US.
2016/0204144).

Regarding claim 1, Lee discloses a photoelectric conversion apparatus including a pixel region
having a plurality of photoelectric conversion elements (see fig. 5B), the photoelectric
conversion apparatus comprising: a semiconductor layer having a first surface and a second
surface (see fig. 5B, 100. 100a and 100b), the plurality of photoelectric conversion elements being disposed between the first surface and the second surface (see PD 110a and 110b fig. 5B),
wherein, in the pixel region ( see fig. 5B, where the photodides (PD) are as depicted), the
semiconductor layer includes a first impurity region of a first conductivity type and a second
impurity region of a second conductivity type (see ¶ 0020, the dopant region may be doped with
dopants of a first conductivity type, and the photoelectric conversion parts may be doped with
dopants of a second conductivity type different from the first conductivity type), the first
impurity region is a source region or a drain region of a MOS transistor (see fig. 5B ¶¶ 0063 and
0085, the active region may include a floating diffusion region FD and source/drain regions),
wherein, in the pixel region, a conductive member is arranged on the first surface (see TG region
as depicted in fig. 5B, field effect transistors), the conductive member forming a contact with
the second impurity region (The transfer region in the TG region), and wherein, in the pixel
region, the semiconductor layer is provided with a groove (see 200,201 fig. 1), the groove
continuing to the second surface (200. 201 and 100B as depicted in fig. 5B and described in ¶¶0079 and 0123).

Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698